t c summary opinion united_states tax_court robin a and susan d bettencourt petitioners v commissioner of internal revenue respondent docket no 13542-04s filed date robin a and susan d bettencourt pro_se aimee r lobo-berg for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 in effect when the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority 1unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax for the year the sole issue for decision is the basis of petitioner susan bettencourt’s one-third interest in a house she inherited from her father some of the facts were stipulated those facts with the exhibits annexed thereto are so found and made part hereof petitioners’ legal residence at the time the petition was filed was grants pass oregon in petitioner wife mrs bettencourt and her two siblings inherited a personal_residence residence with a fair_market_value of dollar_figure from her father mrs bettencourt’s interest was one-third of the residence mrs bettencourt’s mother died in and her father remarried he died in mrs bettencourt’s stepmother mrs hatch survived her spouse and was still living in the residence mrs bettencourt and her siblings entered into a living probate homestead homestead enabling mrs hatch to reside in the residence rent free for as long as she desired mrs hatch however did not receive any ownership_interest under this arrangement and was prohibited from renting the house to third parties according to the terms of the homestead when mrs hatch either died or moved away mrs bettencourt and her siblings would be free to sell the residence mrs hatch suffered from multiple sclerosis and sometime in became unable to live alone she then moved away to live with her son and began renting the residence to a third party petitioners did not receive any portion of the rent paid_by the tenant petitioners and mrs bettencourt’s siblings then hired an attorney to perfect title and evict the renters upon perfection of title which had the effect of terminating the homestead mrs bettencourt and her siblings sold the residence for dollar_figure petitioners received approximately dollar_figure for mrs bettencourt’s interest in the residence petitioner husband mr bettencourt is a certified_public_accountant and has been practicing since he prepared petitioners’ federal_income_tax return which was filed timely on schedule d of the return capital_gains_and_losses petitioners listed a sale price of dollar_figure and a basis of dollar_figure for mrs bettencourt’s interest in the residence resulting in a dollar_figure gain on the sale respondent decreased by dollar_figure the basis of the residence reported by petitioners 2the stipulation of facts states that mrs hatch resided on the property until when petitioners sold the residence petitioners testified at trial that mrs hatch actually vacated the house in and began renting it to a third party the court accepts petitioners’ testimony as to the date mrs hatch vacated the residence 3respondent determined a dollar_figure adjusted_basis in the property which included the basis petitioners had in the property in dollar_figure plus petitioners’ one-third portion of the dollar_figure mrs bettencourt and her siblings paid as closing costs when the house was sold dollar_figure the sole issue is the value of petitioners’ basis in the property gross_income means all income from whatever source derived including gains derived from dealings in property sec_61 gain from the sale of property is defined as the excess of the amount_realized on the sale of the property over the adjusted_basis of the property sold or exchanged sec_1001 sec_1_61-6 income_tax regs the amount_realized is the sum of any money received plus the fair_market_value of any other_property received reduced by the expenses of selling the property sec_1001 12_tc_235 affd 180_f2d_140 8th cir sec_1011 provides that a taxpayer’s adjusted_basis for determining the gain_or_loss from the sale_or_other_disposition of property shall be its cost adjusted to the extent provided by sec_1016 see also sec_1012 under sec_1016 the basis_of_property must be adjusted for expenditures receipts losses or other items properly 4generally the burden_of_proof is on petitioner rule a the burden may shift to the commissioner under sec_7491 if the taxpayer establishes compliance with the requirements of sec_7491 and b by substantiating items maintaining required records and fully cooperating with the secretary’s reasonable requests prior to trial petitioners did communicate with respondent however they did not cooperate with respect to producing books_and_records to substantiate their expenses the burden_of_proof therefore does not shift to respondent under sec_7491 chargeable to capital the cost of improvements and betterments made to a taxpayer’s property are among the items properly chargeable to capital sec_1_1016-2 income_tax regs renovations to a property and legal fees paid in defense of title have long been accepted as capital expenditures 397_us_572 94_tc_733 a taxpayer is required to keep permanent books of account or records that are sufficient to establish the amount of gross_income deductions and other information required to be shown on an income_tax return sec_6001 sec_1_6001-1 income_tax regs the commissioner’s determination is presumed correct the burden is on the taxpayer to substantiate any basis increase beyond what is determined by the commissioner rule a 290_us_111 knauss v commissioner tcmemo_2005_6 see supra note petitioners reported the following amounts as capital expenditures which increased petitioners’ basis in the residence description cost1 closing cost sec_2 dollar_figure legal other miscellaneous expenses big_number travel costs for annual property inspection big_number improvements big_number total dollar_figure 1the amounts listed represent the one-third portion claimed by petitioners on their federal_income_tax return 2in the notice_of_deficiency respondent increased petitioners’ basis by closing costs of dollar_figure petitioners testified that the improvements consisted of a new deck new front door and roof new windows remodeled kitchen and bathroom updated landscaping and earthquake damage repairs the date or dates for which were not known by petitioners petitioners admit that mrs hatch paid for the bulk of the improvements made to the residence but assert that mrs hatch did so as a gift to petitioners respondent however contends that petitioners are not entitled to increase their basis by the amounts of the improvements reported because the amounts were not substantiated and even if they had been substantiated mrs hatch paid for them not as a gift to petitioners but for her own personal enjoyment and to maintain the property in a livable state the court agrees with respondent on this issue petitioner offered into evidence at trial a ledger listing various amounts with corresponding check numbers totaling dollar_figure however there was no description as to what these amounts were for petitioners also acknowledged they did not know or were not sure what each check was for as to the remainder of the improvements mr bettencourt admitted at trial that he was unable to ascertain the exact amounts spent by mrs hatch in renovating the residence he also was unable to establish the year each of the improvements was supposedly made the written evidence regarding the claimed improvements was vague at best mr bettencourt is a certified_public_accountant and should have known that such improvements should have been documented if as petitioners contend the expenditures constituted capital expenditures made by mrs hatch as a gift to petitioners when asked why he did not maintain a log of the improvements mr bettencourt only reasoned that he did not because they were arm’s length transactions between siblings and they would write things down on a cash register tape and it would be hard for us to have a record the court is not satisfied with this explanation as it fails to address the principal issue as to whether the improvements constituted capital items and whether they were intended as gifts to petitioners petitioners have failed to establish that the expenses should be added to the residence’s adjusted_basis petitioners contend however that they are entitled to an increase in basis under the doctrine_of 39_f2d_540 2d cir under certain circumstances where a taxpayer establishes entitlement to a deduction but does not establish the amount of the deduction the court is allowed to estimate an allowable_amount cohan v commissioner supra however there must be sufficient evidence in the record to permit the court to conclude that a deductible expense was incurred in at least the amount allowed 245_f2d_559 5th cir in estimating the amount allowable the court bears heavily against the taxpayer whose inexactitude is of his or her own making cohan v commissioner supra pincite petitioners testified extensively about the legal troubles they encountered regarding the residence in the years before its sale the court finds this testimony credible and considering the evidence as a whole holds that petitioners did incur legal fees and other expenses in connection with the improper use of the residence and termination of the probate homestead that had encumbered the title to the property the payment of these legal fees is a capital_expenditure and as such increased because the court holds that petitioners failed to establish whether the improvements paid for by mrs hatch constituted capital expenditures that could increase the basis of the residence the court considers the cohan_rule only with regard to expenditures actually paid for by petitioners petitioners’ basis in the residence sec_263 sec_1_212-1 sec_1_263_a_-2 income_tax regs 397_us_580 the court further recognizes that mrs bettencourt and her siblings lived distances away from the property and incurred some expenses in keeping track of the property including periodic visits to the property since the residence has a value of dollar_figure the court recognizes that mrs bettencourt and her siblings felt the need to monitor it and in so doing incurred expenses petitioners therefore are entitled to an increase in basis of dollar_figure to reflect the cost of both legal fees and monitoring the residence with respect to the remainder of the amounts claimed by petitioners respondent is sustained reviewed and adopted as the report of the small_tax_case division decision will be entered under rule
